Citation Nr: 0617567	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-23 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Evaluation of degenerative disc disease of the lumbar 
spine with associated left hip pain, currently evaluated as 
20 percent disabling.

2.  Evaluation of migraine headaches with vision 
disturbances, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from October 1950 to August 
1954, from October 1954 to October 1958, and from December 
1958 to February 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In this decision, the RO granted service 
connection for the veteran's low back disability and 
initially evaluated this disorder as 10 percent disabling.  
The veteran appealed this initial evaluation.  By rating 
decision of April 2004, the RO granted an increased rating 
for the low back disability to 20 percent disabling.  The 
veteran continued his appeal.

This case also arises from a February 2004 rating decision 
that granted service connection for the veteran's migraine 
headaches.  This disorder was initially evaluated as 
noncompensable.  The veteran appealed this evaluation and, in 
August 2005, the RO increased the evaluation of the migraine 
headaches to 10 percent disabling.  The veteran continued his 
appeal.

The rating decision of February 2004 denied entitlement to 
service connection for diabetes mellitus.  The veteran 
appealed this determination.  However, by rating decision 
issued in April 2006, the RO granted service connection for 
this disorder.  In May 2006, the veteran was informed of this 
decision and that it was considered a full grant of all 
benefits sought on appeal regarding this issue.  The veteran 
has not expressed any further disagreement with this issue.  
The Board finds that the decision of May 2006 was a full 
grant of all benefits sought on appeal regarding the issue of 
service connection for diabetes mellitus and, therefore, this 
issue is no longer in appellate status.  

The Board remanded this case in February 2006 for development 
of the evidence.  The case has now returned for appellate 
consideration.

The issue of entitlement to an increased evaluation for 
migraine headaches with vision disturbances is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The degenerative disc disease of the lumbar spine has 
resulted in pain, fatiguability, stiffness, and a moderate 
loss of motion.



CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine with associated 
left hip pain is no more than 20 percent disabling.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5295 
(effective prior to September 26, 2003), Diagnostic Code 5243 
(effective on September 26, 2003).  See 68 Fed. Reg. 51454-58 
(August 27, 2003), 69 Fed. Reg. 32,449-50 (June 10, 2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in March 2001, September 2001, and June 2003.  These 
letters informed him of the requirements to establish an 
increased evaluation for his low back disability.  He was 
advised of his and VA's respective duties and asked to submit 
information and/or evidence pertaining to this claim to VA.  
The VCAA notifications were issued prior to the initial 
adverse decision of November 2001.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased evaluation.  The 
letters specifically informed him of the type of evidence 
necessary to establish a particular disability rating.  
However, he was not informed of the type of evidence 
necessary to establish an effective date for the award of his 
disability evaluation.  Despite the inadequate notice 
provided to the veteran on this latter element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (Where the Board addresses a question 
that has not been addressed by the Agency of Original 
Jurisdiction (AOJ), the Board must consider whether the 
veteran has been prejudiced thereby.)  In that regard, as the 
Board concludes below that the veteran's low back disability 
has remained static during the applicable appeal period, the 
issue of determining an effective date is rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130.

The Board notes that during the pendency of this appeal, VA 
issued new regulations at 38 C.F.R. § 4.71a evaluating 
intervertebral disc syndrome, effective September 23, 2002.  
67 Fed. Reg. 54345-49 (August 22, 2002).  Also, VA issued new 
regulations evaluating lumbosacral strain, intervertebral 
disc syndrome, and other spinal disabilities, effective 
September 26, 2003.  68 Fed. Reg. 51454-58 (August 27, 2003); 
see also 69 Fed. Reg. 32,449-50 (June 10, 2004).  The 
criteria for rating intervertebral disc syndrome under 
Diagnostic Code 2593 that became effective on September 23, 
2002, contained a note defining incapacitating episodes and 
chronic orthopedic and neurologic manifestations.  The 
Federal Register version setting forth the final rule 
indicates that the three notes following the version of 
Diagnostic Code 5293 that became effective on September 23, 
2002, were deleted when intervertebral disc syndrome was 
reclassified as Diagnostic Code 5243 in the criteria that 
became effective on September 26, 2003.  This was apparently 
inadvertent and has now been corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004), a final correction that was 
made effective September 26, 2003.  This correction did not 
substantively change the rating criteria for intervertebral 
disc syndrome, but instead merely corrected VA's oversight in 
not publishing the notes in Volume 68 of the Federal 
Register.

In the Statement of the Case (SOC) of April 2004, the veteran 
was informed of the old and new criteria evaluating his spine 
disability.  Thus, the AOJ had the opportunity to determine 
the applicability of both the old and new rating criteria to 
the current claim.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); see also VAOPGPREC 7-2003 (Nov. 19, 2003).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The RO has previously obtained the veteran's active service 
medical records.  By the VCAA letters discussed above, VA 
requested that the veteran identify all treatment of his low 
back disability.  The veteran has only identified post-
service military, private, and VA treatment.  These records 
have been obtained and associated with the claims file.  

However, the medical histories reported on the veteran's 
compensation examinations indicate that the veteran received 
post-service private treatment, to include chiropractic care, 
which is not contained in the claims file.  The VCAA letters 
have repeatedly asked the veteran to identify pertinent 
evidence, and he responded in October 2001 and October 2003 
that no additional pertinent evidence existed.  He has not 
provided the name, addresses, and signed release forms that 
would allow VA to obtain this evidence.

The Board finds that in regards to the evidence discussed in 
the proceeding paragraph, the veteran has not fully 
cooperated with VA's efforts to obtain all pertinent 
evidence.  Without such cooperation, obtaining this evidence 
is impossible and further efforts to develop this evidence 
would be futile.  See 38 U.S.C.A. § 5103A(a)(2), 5103A(b); 
38 C.F.R. § 3.159(c)(1)(i), (c)(2)(i), (d) (The claimant must 
cooperate fully with VA's reasonable efforts to obtain 
relevant records...); see also Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996), Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (The duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.)  Based on 
these facts and analysis, the Board concludes that all 
pertinent evidence (reasonably obtainable) regarding the 
issue decided below has been obtained and incorporated into 
the claims file.

In addition, a private physician identified by the veteran 
responded in July 2003 that he would not release the 
veteran's treatment records without payment of a fee.  VA 
notified the veteran of this response by letter issued in 
September 2003.  He was told that VA would not pay a fee to 
obtain these records and he was requested to obtain this 
evidence and submit it to VA.  The Board finds that this 
notification is in compliance with the provisions of 
38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e) and not 
further duty to assist is warranted regarding this evidence.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided VA compensation examinations in June 2001 
and November 2003.  The examiner of November 2003 clearly 
indicated that the claims file had been reviewed in 
connection with this examination.  Therefore, these 
examinations are adequate for rating purposes.  See also 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), and 
Charles v. Principi, 16 Vet. App. 370 (2002).

As noted above, the Board remanded this case for development 
of the evidence in February 2006.  The AOJ was requested to 
schedule the veteran for a hearing before a traveling 
Veterans Law Judge (VLJ) from the Board.  However, the 
veteran informed the AOJ in April 2006 that he no longer 
wanted a hearing before the Bord and requested his claim be 
returned to the Board for appellate review.  The Board finds 
that the AOJ has fully complied with its remand instructions 
and no further development is required in this case.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in this 
case provided sufficient information for a reasonable person 
to understand what information and evidence was needed to 
substantiate the claim on appeal.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.


Evaluation of the Lumbar Spine Disability

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, and 
deformity or atrophy of disuse.  See DeLuca at 205-07.

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
However, 38 C.F.R. § 4.14 does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different functional 
impairments.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
In addition, it is permissible to rate a disability under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

According to the General Rating Formula for Diseases and 
Injuries of the Spine, normal range of motion of the 
thoracolumbar spine is 0 to 90 degrees forward flexion, 0 to 
30 degrees backward extension, 0 to 30 degrees lateral 
flexion, and 0 to 30 degrees lateral rotation.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-43 (Effective on September 26, 
2003).

The veteran's separation examination from active service in 
February 1976 found his spine and musculoskeletal system to 
be normal.  Post-service military medical records indicate 
that in June 1996 the veteran complained of left hip pain for 
the past three years.  An orthopedic consultation noted an 
assessment for degenerative joint disease of the back/early 
neurogenic claudication.  There is no indication in the post-
service VA medical records that the veteran has sought 
treatment for his low back disability.

The veteran was afforded a VA compensation examination in 
June 2001.  The veteran complained of feelings of fatigue and 
morning stiffness in his low back.  At times it was hard for 
the veteran to stand completely straight.  The veteran felt 
that any time he did a twisting motion he would throw his 
back out.  He complained of low back pain that radiated down 
his left hip.  On a scale from 1 (no pain) to 10 (extreme 
pain), the veteran rated his low back pain at a level from 3 
to 6.  The veteran reported that he walked about two miles a 
day, but his back pain would significantly increase during 
the last two blocks of his walk.  He noted that if he sat 
down and rested for a few minutes his back pain would 
improve.  The veteran denied numbness or tingling associated 
with his low back.  He also claimed that his symptoms were 
chronic in nature and denied "actual" flare-ups.  He denied 
any loss of motion, except the loss of approximately 20 
degrees of extension.

On examination, the spine was in normal alignment.  There was 
no pain found over the spine; however, there was point 
tenderness at the top of his left buttock.  Range of motion 
was 55 degrees forward flexion, 25 degrees bilateral bending, 
30 degrees bilateral rotation, and 20 degrees backward 
extension.  The veteran was found to be quite stiff in his 
upper back.  Straight leg raises were negative to 60 degrees.  
His muscle strength was 5 on a scale from 1 (extreme 
weakness) to 5 (full strength).  The veteran's sensation was 
intact and his deep tendon reflexes were present.  His legs 
were of equal length and his quadriceps were of equal 
circumference.  The diagnosis was chronic low back pain, 
probable tendonitis with referred pain to the lateral aspect 
of the left hip.  The examiner found that when the veteran 
did activity he would have increased low back pain with a 
loss of 20 degrees in range of backward extension.  

A lumbar spine X-ray of June 2001 found mild scoliosis with 
multilevel "moderate-plus" degenerative changes with mainly 
anterior osteophytosis.  The impression was multilevel 
moderate degenerative changes.

Another VA compensation examination was given to the veteran 
in November 2003.  The veteran indicated that his back would 
hurt during standing and walking, becoming very tired in both 
legs when walking.  He reported that he could walk half a 
mile, but then became tired.  The veteran complained of left 
side back pain that radiated into his left thigh.  On 
examination, the lumbar curve was flattened.  Range of motion 
was forward flexion to 45 degrees, no backward extension, 
bilateral side bending to 15 degrees, and bilateral rotation 
to 10 degrees.  The examiner characterized the forward 
flexion as "rather good" and the bilateral rotation as 
"rather minimal."  Legs were equal in length.  Jerk 
reflexes in the lower extremities were equal and active.  
Sensation was normal.  Straight leg raises were limited to 60 
degrees due to tight hamstrings.  The veteran was mildly 
tender to the left of the L5 spinous process and there was no 
evidence of muscle spasm.  Lumbar spine X-rays revealed 
flattening of the normal lordotic curve, moderate narrowing 
of all lumbar disc spaces above the L5-S1 level, and 
multilevel "traction" spurs.  The examiner found that the 
left hip pain was probably to due radiating pain from the 
lumbar spine.  It appears that the examiner found that there 
were no instability or recurrent pain associated with the 
lumbar spine disability that would result in increased 
functional limitation during periods of exacerbation.

The veteran's degenerative disc disease of the lumbar spine 
(with associated left hip pain) is rated 20 percent disabling 
effective from June 27, 2000; the date his claim for service 
connection was received by VA.  This disorder was evaluated 
under VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a, Diagnostic Codes (Code) 5010 (traumatic arthritis), 
5243 (intervertebral disc syndrome), and 5295 (lumbosacral 
strain).  

Based on the examination reports above, the Board finds that 
the veteran's low back disability has resulted in pain, 
fatiguability, stiffness, and a moderate loss of motion.  The 
veteran has acknowledged to his examiners that he has 
maintained some of his functional ability, even during 
exacerbations of his pain.  However, the latest examination 
of November 2003, showed an inability to extend the spine 
backward with only minimal rotation.  This examination 
indicated a complete loss of backward extension and only 
minimal back rotation.  However, this examination found 
"good" forward flexion still existed with increased 
stiffness in the back.  The Board finds that even considering 
the significant limitations in backward extension and 
rotation, the veteran's overall range of motion in the lumbar 
spine only showed a moderate limitation.  This is supported 
by the examiners' opinions that either found only additional 
loss of backward extension or no additional loss of 
functional ability during periods of exacerbation/flare-ups.  
While the veteran's spine disability has impacted his 
physical abilities; he is still able to perform the 
activities of daily living to include lengthy walks.  His 
symptoms also appear to be alleviated with rest.  Objective 
testing for pain only noted "mild" pain existed in the 
lumbar spine area.

As stiffness and pain were noted on examination, it appears 
that the examination findings accurately reflected the 
veteran's functional ability while suffering with these 
symptoms.  Based on these medical opinions, the Board finds 
that the veteran's lay assertions and subjective complaints 
of increased levels of functional impairment are not 
reliable.  See Washington v. Nicholson, 19 Vet. App. 362, 
366-67 (2005).  Regarding the current severity of the 
veteran's lumbar spine strain, the Board finds that the 
medical opinions are more probative.

Even considering symptomatic exacerbation of his low back 
pain and stiffness, which appears to be reflected in the 
examination findings of November 2003, these symptoms have 
not resulted in any more than a moderate degree of functional 
loss.  The Board finds that after considering the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, the majority of the evidence 
indicates that the low back disability has resulted in a 
moderate loss of forward flexion to only 45 degrees.  As the 
medical evidence supports this finding, and the lay 
evidence/complaints are not reliable, there is no reasonable 
doubt that the veteran's range of motion in his spine is 
significantly worse than currently rated.  See 38 C.F.R. 
§ 4.3.

The medical evidence shows a moderate loss of motion in the 
lumbar spine with low back pain and stiffness.  There is 
medical evidence of mild scoliosis and flattened lordotic 
curve.  However, there is no credible evidence of listing of 
the whole spine, positive Goldwaithe's sign, marked 
limitation of motion, loss of lateral motion, any significant 
irregularity of the joint spaces, or abnormal mobility on 
forced motion.  Therefore, a higher evaluation is not 
authorized under the old criteria at Code 5295 for a 40 
percent evaluation for a severe lumbosacral strain.  

As the credible evidence only shows a moderate loss of motion 
in the lumbar spine, an increased evaluation for severe 
limitation of motion of the lumbar spine under old Code 5292 
is not authorized.  There is no evidence of ankylosis, bony 
fixation, or vertebral fracture.  Thus, evaluations under the 
criteria at old Codes 5285, 5286, 5289 are not warranted.

Turning to the new criteria, the General Rating Formula for 
Diseases and Injuries of the Spine at Codes 5235 through 5242 
allows a 40 percent evaluation for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the thoracolumbar spine.  As noted 
above, there is no evidence of ankylosis of the veteran's 
lumbar spine and the credible evidence reveals forward 
flexion substantially better than 30 degrees.  Therefore, a 
higher evaluation is not authorized under the new criteria at 
Codes 5235 through 5242.  

An evaluation under either the old criteria at Code 5293, or 
the new criteria at Code 5243, for intervertebral disc 
syndrome is not warranted as the medical evidence and opinion 
has consistently shown the only evidence of radiculopathy is 
radiating pain into the left hip and thigh.  No other 
neurologic deficit has been found on examination.  Thus, 
there is no evidence of recurring severe or pronounced 
attacks with symptoms characterized by muscle spasm or absent 
ankle jerk.  In addition, there is no evidence in recent 
years that a treating physician has prescribed bed rest for 
the veteran due to his low back disability.  See Code 5243, 
Note(1).  While the veteran has noted chronic pain, fatigue, 
and stiffness; he has not presented any evidence that his low 
back disability has incapacitated him.  He continues to do 
his daily activities, which apparently includes walking for 
exercise.

Under Note (2) at new Code 5293 and Note (1) at new Codes 
5235-42, the Board must determine if separate evaluations 
under the orthopedic and neurologic diagnostic criteria are 
appropriate.  The examination findings and medical opinions 
have not associated any other orthopedic, muscular, or 
neurologic abnormality or deficit with the veteran's lumbar 
strain.  While the veteran has complained of pain in his left 
hip and thigh, the medical opinions have clearly associated 
this pain with his degenerative disc disease of the lumbar 
spine and not as a separate disability of another anatomic 
joint.  Regardless, the only symptoms associated with the 
left hip and thigh is radiating pain.  However, the Board 
finds that there is no neurologic deficit of either lower 
extremity.  Thus, a separate evaluation for neurologic 
deficit is not warranted.  Sensation is normal in the lower 
extremities and the knee/ankle jerks are equal and active.  
The straight leg raises were limited by hamstring tightness 
rather than neurologic deficit.

Based on the above evidence and analysis, the Board finds 
that the veteran's degenerative joint disease of the lumbar 
spine warrants an evaluation of no more than 20 percent 
disabling.  The preponderance of the evidence is against a 
higher evaluation.  While the appellant is competent to 
report symptoms, a preponderance of the more credible medical 
evidence does not support a higher evaluation.  The Board 
finds that the examination reports prepared by competent 
professionals, skilled in the evaluation of disabilities, are 
more probative of the degree of impairment than the lay 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (Holding that interest in the outcome of a proceeding 
may affect the credibility of testimony.)  To this extent, 
the preponderance of the evidence is against a higher 
evaluation and the doctrine of reasonable doubt is not for 
further application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As discussed above, the medical evidence does not provide any 
basis for the award of higher evaluations under either the 
old or new rating criteria at any time during the appeal 
period.  The Board has concluded that the condition has not 
changed during this appeal and that a uniform rating is 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).



ORDER

Entitlement to an evaluation in excess of 20 percent for a 
degenerative joint disease of the lumbar spine with 
associated left hip pain is denied.


REMAND

The veteran's migraine headaches with vision disturbances is 
rated 10 percent disabling effective from July 19, 2002; the 
date his claim for service connection was received by VA.  
This disorder was evaluated under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
Under these criteria, a 10 percent evaluation is given for 
migraines with characteristic prostrating attacks averaging 
one in 2 months over the last several months.  A 20 percent 
evaluation is awarded for characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.

He was afforded a VA compensation (eye/optometry) examination 
in November 2003 for his initial claim of service connection 
for vision problems.  This examiner determined that there was 
no impairment of the veteran's vision, but instead he 
suffered with migraine headaches associated with vision 
disturbances.  Based on this opinion, the AOJ awarded service 
connection for migraine headaches in February 2004.  
Unfortunately, this examination does not provide sufficient 
information and opinion for the Board to make an equitable 
determination regarding the evaluation of the veteran's 
migraine headaches.  Neither this examination, any outpatient 
record, nor the veteran's lay statements discuss the 
frequency of his claimed prostrating migraine attacks.  On 
remand, another VA compensation examination must be provided 
to properly evaluate the veteran's neurologic disorder.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that explains the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Regarding the evaluation of the 
migraine headaches, please send the 
veteran the appropriate VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be afforded a VA 
compensation examination.  The purpose of 
this examination is to determine the 
severity of the veteran's migraine 
headaches with vision disturbances.  The 
claims folder must be sent to the 
examiner for review.  The examiner should 
determine the current severity and 
frequency of the veteran's migraine 
headaches.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2005).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


